


110 HR 3026 IH: To authorize the Military Spouse Legacy Association,

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3026
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Military Spouse Legacy Association,
		  Inc., to establish a commemorative work on Federal land in the District of
		  Columbia and its environs to honor all those who have put their country first
		  as military spouses throughout our Nation’s history.
	
	
		1.Short titleThis Act may be cited as the Military
			 Spouses Memorial Act of 2007.
		2.FindingsCongress finds the following:
			(1)From the earliest
			 days of our Nation to the present day, the military spouse has been the
			 backbone of the military family.
			(2)Our military
			 members have answered our Nation’s call to duty due to the strong support and
			 selflessness of the military spouse.
			(3)The military
			 spouse is the unsung hero who has traditionally placed spouse, family, and
			 country above any personal needs or ambitions.
			(4)The strength,
			 sense of purpose, and courage shown by the military spouse in maintaining the
			 cohesion of their family during both war and peacetime has been instrumental in
			 the retention and morale of our Nation’s military.
			(5)Our military
			 widows have shared in their spouses’ last full measure of devotion and deserve
			 the recognition, respect, and thanks of a grateful Nation.
			(6)President Ronald
			 Reagan, in honoring the legacy of the military spouse, proclaimed the Friday
			 before Mother’s Day to be Military Spouse Day.
			(7)It is appropriate
			 to extend this recognition into a permanent national monument to commemorate
			 the instrumental contribution, service, and sacrifice of every military
			 spouse.
			(8)Every married
			 service member recognizes the contributions and dedication of their military
			 spouse and the time has come for the Nation as a whole to honor all military
			 spouses for their service to our country.
			(9)This monument will
			 recognize all spouses from the revolutionary war to the present day war on
			 terror and all conflicts that come in the future and will be a universal symbol
			 of the military spouse and the strength and courage to maintain a family and
			 support our service members during war and peacetime.
			3.Commemorative
			 work to honor military spouses
			(a)Authority to
			 establish commemorative workThe Military Spouse Legacy
			 Association, Inc., may establish a commemorative work on Federal land in the
			 District of Columbia and its environs to honor all those who have put their
			 country first as military spouses throughout our Nation’s history.
			(b)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized by subsection (a) shall be established in accordance with chapter 89
			 of title 40, United States Code (commonly known as the Commemorative
			 Works Act).
			(c)Use of federal
			 funds prohibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work authorized by subsection (a). The Military Spouse Legacy
			 Association, Inc., shall be solely responsible for acceptance of contributions
			 for, and payment of the expenses of, the establishment of that commemorative
			 work.
			(d)Deposit of
			 excess fundsIf, upon payment
			 of all expenses of the establishment of the commemorative work authorized by
			 subsection (a) (including the maintenance and preservation amount provided for
			 in section 8906(b), of title 40, United States Code), or upon expiration of the
			 authority for the commemorative work under chapter 89 of title 40, United
			 States Code, there remains a balance of funds received for the establishment of
			 that commemorative work, the Military Spouse Legacy Association, Inc., shall
			 transmit the amount of the balance to the Secretary of the Treasury for deposit
			 in the account provided for in section 8906(b)(1) of such title.
			(e)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings
			 given to such terms in section 8902(a) of title 40, United States Code.
			
